Citation Nr: 0916760	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-24 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in April 2009, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.  Although the Veteran 
was not able to appear at the hearing due to inclement 
weather, he indicated in an April 2009 statement that his 
representative's appearance at the hearing on his behalf 
satisfied his request for a hearing, and he did not wish to 
reschedule.  Therefore, the Board finds that there is no 
prejudice to the Veteran by proceeding to address the merits 
of the Veteran's claim in this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's tinnitus is causally or etiologically 
related to his military service.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Because the claim of service connection for tinnitus on 
appeal is being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, (West 2002 & 
Supp. 2008); see also 38 C.F.R. §§ 3.102, 3.159 (2008); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.  In a 
May 2008 rating decision, the RO denied service connection 
for tinnitus because the April 2008 VA examiner stated that 
she could not resolve the issue of whether the Veteran's 
tinnitus was related to his active service without resort to 
mere speculation because the Veteran reported conflicting 
information.  In this regard, in his February 2008 tinnitus 
questionnaire, the Veteran stated that his tinnitus began 
during service.  However, at the examination, he stated that 
he was unsure when tinnitus began, but that he had it "for a 
long time."  When the examiner asked the Veteran if his 
tinnitus began during service, he stated that he could not 
recall.  The Veteran continued that he would have difficulty 
hearing after he fired the cannons, but he was unsure if 
there was ringing involved.  

However, the Veteran has made repeated statements that he 
developed tinnitus as a result of acoustic trauma during 
service.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Upon 
initiating his claim in February 2008, the Veteran stated 
that his tinnitus began during service.  Similarly, in his 
July 2008 notice of disagreement (NOD), the Veteran 
reiterated that his tinnitus began during service.  He 
continued that he was nervous during the examination.  
Likewise, in his August 2008 Substantive Appeal (VA Form 9), 
he stated that he had tinnitus since the service and implied 
that he misunderstood the examiner's question.  In addition 
to providing an otherwise consistent history of tinnitus that 
began in service, the Veteran's DD 214 confirms that he 
worked with canons during service.

The Board finds the Veteran's statements in this case are 
credible and accordingly concedes acoustic trauma during 
service.  In addition, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Moreover, in the May 2008 rating decision, the Veteran was 
granted service connected for bilateral hearing loss.  At the 
April 2008 VA examination, a diagnosis of bilateral, 
sensorineural hearing loss was rendered.  The fact that the 
Veteran has been diagnosed as having bilateral hearing loss 
and granted compensation for a service-related hearing loss 
adds to the credibility of his contention that his tinnitus 
is related to service because "an associated hearing loss is 
usually present" with tinnitus.  The Merck Manual, Sec. 7, 
Ch. 82, Approach to the Patient with Ear Problems.  
Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise- induced hearing loss.  Id.  With regard to the 
latter, the evidence of record reflects that the Veteran's 
hearing loss is noise-induced, i.e., a result of his exposure 
to acoustic trauma during service.  In this regard, the Board 
notes that "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss."  The Merck Manual, Section 7, 
Ch. 85, Inner Ear.

The only evidence unfavorable to the claim for service 
connection in this case consists of the April 2008 VA medical 
examination report which states that the examiner was unable 
to determine whether tinnitus was related to the Veteran's 
active service without resorting to mere speculation.  
Furthermore, the Board finds the April 2008 VA examiner's 
opinion with regard to the etiology of the Veteran's tinnitus 
to be of low probative value because of its speculative 
nature.  However, this report also contains evidence which is 
favorable to the Veteran's claim.  

The positive evidence of record consists of the April 2008 VA 
medical examination report, the above-noted provisions from 
The Merck Manual and the Veteran's contentions.  In this 
regard, the April 2008 VA examination established service 
connection for bilateral hearing loss that has been 
etiologically linked to the Veteran's active service, and 
also noted that the Veteran reported having tinnitus "for a 
long time."  The cited provisions from The Merck Manual 
confirm that tinnitus usually accompanies noise-induced 
hearing loss, which the Veteran in this case has been 
diagnosed with.  Finally, the Board has determined that the 
Veteran's contentions that he has experienced tinnitus since 
service are competent and credible evidence upon which the 
Board may rely in making its decision.

Thus, based on the April 2008 VA examination, the provisions 
from The Merck Manual noted above and the Veteran's 
statements, the Board concludes that evidence for and against 
the claim for service connection for tinnitus is at least in 
approximate balance.  In other words, the Board finds, based 
on this record that the Veteran's tinnitus is as likely the 
result of his noise exposure in service or associated with 
his service-connected noise- induced bilateral hearing loss 
as it is the result of some other factor or factors.  
Accordingly, the Board will resolve the benefit of the doubt 
in favor of the Veteran in this case as the law requires and 
grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


